Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because it is unclear what specific elements, or sets of elements, reference numbers 110 and 113 refer to in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The term “around” in claims 8 & 9 is a relative term which renders the claim indefinite. The term “around” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The requisite duration of the brake pulse has not been adequately defined, and therefore Claims 8 & 9 are rendered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 11-15, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieckmann (US 11,198,417 B2) further in light of Klein (US 5,681,992 A).
Regarding Claim 1:
Dieckmann discloses: A method of adjusting test braking pulses during stability control of a vehicle including the steps of: (Column 2 Line 55 – Column 3 Line 11 discloses adjusting test brake pulses through switching actuator parameters, and ascertaining driving dynamics changes. This can be used to implement a control strategy as disclosed in Column 9 Line 58 – Column 10 Line 10, such as managing control in the event of brake slippage)
applying a first test braking pulse to at least one wheel of the vehicle, the application of the test braking pulse comprising operating a brake actuator to apply a low level braking pressure of the wheel, (Column 2 Line 55 – Column 3 Line 11 disclose test brake pulses actuating the braking system of a vehicle such that a change in driving dynamics results).
determining a first longitudinal acceleration of the vehicle during the test braking pulse, (Column 14 Lines 44-61 discloses a longitudinal acceleration sensor determining the change in speed as a result of a braking pulse)

    PNG
    media_image1.png
    871
    591
    media_image1.png
    Greyscale

calculating a change in longitudinal acceleration during the test braking pulse, (Column 4 Lines 17 – 26 disclose determining the vehicle’s reaction to the test braking operations, including through the sensing of longitudinal acceleration)
and determining whether the change in longitudinal acceleration is acceptable, and if not, adjusting the level of the braking pressure applied in a subsequent test braking pulse. (Column 7 Lines 28 – 40 disclose switching brake parameters if the acceleration change difference between sides of a vehicle is different and therefore not acceptable. Switching of parameters affecting braking pressure is disclosed in Column 8 Lines 20 - 28)
Dieckmann does not disclose: obtaining a second longitudinal acceleration indicative of the longitudinal acceleration of the vehicle when a test braking pulse is not being applied, (Klein, in a similar field of endeavor, teaches in Column 2 Lines 21 – 23 determining the rate of deceleration when a braking pulse is not being applied, as in Column 2 Lines 15 - 18)
It is old and well understood in the art of vehicle controls that vehicles can decelerate both from standard ground conditions through frictional losses and the like, as well as through braking forces applied to the wheels. In Dieckmann, two test braking operations are used in order to teach switching parameters (Column 5 Lines 1 – 9) while in Klein, an actuation and nonactuation operation are used to determine vehicle dynamic changes (Column 2 Lines 12 – 38). As vehicle dynamic changes can be assessed by measurements of the response to the brake pulse in either case, it would have been obvious to one of ordinary skill in the art at the time of filing of the instant application to have modified the disclosure of Dieckmann with the teachings of Klein to limit the number of actuation pulses applied to the vehicle during test operations. 

Regarding Claim 2:
A method of adjusting test braking pulses during stability control of a vehicle according to claim 1 wherein the step of obtaining the second longitudinal acceleration includes a step of determining the longitudinal acceleration either before or after the test braking pulse has been applied.
Dieckmann does not appear to specifically disclose a step of determining the second longitudinal acceleration either before or after the test braking pulse has been applied. 
Klein teaches in Column 5 Lines 28 – 40 determining the longitudinal acceleration step just before applying the test braking pulse. 

Regarding Claim 3: 
A method of adjusting test braking pulses during stability control of a vehicle according to claim 2 wherein the step of determining the second longitudinal acceleration is performed within 1s of the test braking pulse being applied.
Dieckmann does not appear to specifically disclose wherein the step of determining the second longitudinal acceleration is performed within 1s of the test braking pulse being applied.
Klein discloses in Column 5 Lines 28 – 40 determining the longitudinal acceleration step just before applying the test braking pulse. This is determined immediately before the test braking impulse as seen in Figure 2C below, and therefore one of ordinary skill in the art would understand that it is within one second of the test braking pulse being applied. 

    PNG
    media_image2.png
    764
    619
    media_image2.png
    Greyscale


Regarding Claim 4:
A method of adjusting test braking pulses during stability control of a vehicle according to claim 2 wherein the step of determining the first longitudinal acceleration includes measuring the longitudinal acceleration of the vehicle over first predetermined time period.
Column 10 Lines 39 – 48 of Dieckmann disclose measuring the change in speed of the vehicle over an interval of time corresponding to the actuation (first time period) of a vehicle’s brakes, yielding a variable proportional to the vehicle’s acceleration (change in velocity over time).  

Regarding Claim 5: 
A method of adjusting test braking pulses during stability control of a vehicle according to claim 2 wherein the step of determining the second longitudinal acceleration includes measuring the longitudinal acceleration of the vehicle over second predetermined time period.
Column 10 Lines 39 – 48 of Dieckmann disclose measuring the change in speed of the vehicle over an interval of time corresponding to the nonactuation (second time period) of a vehicle’s brakes, yielding a variable proportional to the vehicle’s acceleration (change in velocity over time).  

Regarding Claim 7:
A method of adjusting test braking pulses during stability control of a vehicle according to claim 4 wherein the step of determining the second longitudinal acceleration includes calculating an average longitudinal acceleration over the second predetermined time period.
The method disclosed in Dieckmann Column 10 Lines 39 – 48 for computing acceleration via change in speed over a predefined time period is well known to one of ordinary skill in the art at the time of filing of the instant application to be a method that computes an average acceleration over the time period. 

Regarding Claim 11:
A method of adjusting test braking pulses during stability control of a vehicle according to claim 1 further including test pulse phase which includes applying multiple test braking pulses in a predetermined sequence.
Dieckmann discloses in Column 16 Lines 7 – 22 multiple test pulses in a predetermined sequence. 

Regarding Claim 12:
A method of adjusting test braking pulses during stability control of a vehicle according to claim 11 wherein if an adjustment to the test braking pulse is required, the adjustment is made at a predetermined position in the sequence and/or at the end of the test pulse phase.
Dieckmann does not appear to specifically disclose making the adjustment at a specific point in the test pulse phase. 
Klein teaches in Column 7 Lines 1 – 12 making the adjustment to the brake pulse pressure after the test pulse is conducted and the change in longitudinal acceleration is computed. 

Regarding Claim 13:
A method of adjusting test braking pulses during stability control of a vehicle according to claim 1 wherein an acceptable change in longitudinal acceleration is within a predetermined range or by comparison to a predetermined threshold.
Dieckmann does not appear to specifically disclose a specific threshold or range for acceptable change in longitudinal acceleration.
Klein teaches in Column 7 Lines 1 – 12 change in longitudinal acceleration during the test pulse duration being required to be within a specified threshold, altering braking pressure in steps until within the threshold range. 

Regarding Claim 14:
A method of adjusting test braking pulses during stability control of a vehicle according to claim 13 wherein if the modulus of the change in longitudinal acceleration is above the predetermined range or above the predetermined threshold, the test braking pulse is adjusted to a lower level.
Dieckmann does not appear to specifically disclose adjusting the brake pulse to a lower level if the change in longitudinal acceleration is below the predetermined range or below the predetermined threshold.
Klein teaches in Column 7 Lines 1 – 12 lowering the pressure of the test braking pulse in steps if the change in longitudinal acceleration exceeds a specified threshold, and continuing to lower pressure in steps until within the threshold range. 

Regarding Claim 15:
A method of adjusting test braking pulses during stability control of a vehicle according to claim 13 wherein if the modulus of the change in longitudinal acceleration is below the predetermined range or below the predetermined threshold, the test braking pulse is adjusted to a higher level.
Dieckmann does not appear to specifically disclose adjusting the brake pulse to a higher level if the change in longitudinal acceleration is below the predetermined range or below the predetermined threshold.
Klein teaches in Column 9 Lines 12 – 21 increasing brake pressure applied and repeating the braking test until the desired change in longitudinal acceleration is achieved. 

Regarding Claim 19:
A system that is operable to perform the method of adjusting test braking pulses during stability control of a vehicle according to claim 1.
Dieckmann discloses in Column 3 Line 65 – Column 4 Line 3 a braking system performing the method disclosed. 

Claim(s) 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieckmann (US 11,198,417 B2) further in light of Klein (US 5,681,992 A) as applied to claim 4 above, and further in view of Wulf (US 11,130,481 B2).
Regarding Claim 6: 
A method of adjusting test braking pulses during stability control of a vehicle according to claim 4 wherein the second predetermined time period over which the second longitudinal acceleration is measured is longer than the first predetermined time period over which the first longitudinal acceleration is measured.
Dieckmann as modified does not appear to specifically disclose wherein the second time period of longitudinal acceleration measure is longer than the first. 
Wulf, in a similar field of endeavor, teaches in Column 14 Lines 15 – 36 a pulse time t1 and pause time t2 for an intermittent braking procedure (Column 13 Lines 25 – 27) wherein the exemplary pause times are higher than those of the exemplary pulse times, for example a t1 of 0.1s, and a t2 of 0.23 seconds for a specified range of pressures. As Dieckmann discloses measuring acceleration over the period of actuation or nonactuation, the duration taught in Wulf would also be the duration of acceleration measurement. 
It is old and well understood in the art of vehicle controls that when engaging in stability control operations, a driver must maintain control of a vehicle. Wulf teaches in Column 15 Lines 10 – 21 setting pulse time and pause time in such a manner that driving stability and the ability to steer can be ensured even when the brake pulse method is being performed. As Dieckmann discloses multiple brake pulses being performed (Column 5 Lines 1 - 9) and is modified by Klein as set forth above to include acceleration during nonactuation periods, it would have been obvious to one of ordinary skill in the art to have modified Dieckmann further to include higher time delays during nonactuation periods as taught in Wulf to retain driver control and stability. As the acceleration is measured over a period of time as disclosed Column 10 Lines 37 – 48, increasing the time of brake pulses or nonactuation periods would also increase the duration over which each acceleration is measured. 

Regarding Claim 8:
A method of adjusting test braking pulses during stability control of a vehicle according to claim 7 wherein the second predetermined time period is between around 200ms and 800ms, and preferably around 600ms.
Dieckmann as modified does not appear to specifically disclose a time period for the measurement of longitudinal acceleration. 
Wulf teaches various time periods for the second, nonactuating time period in Column 14 Lines 15 – 36, including 0.45 seconds, or 450 ms, which falls within the specified range. As Dieckmann discloses measuring acceleration over the period of actuation or nonactuation, the duration taught in Wulf would also be the duration of acceleration measurement. 

Regarding Claim 9:
A method of adjusting test braking pulses during stability control of a vehicle according to claim 4 wherein the first predetermined time period over which the first longitudinal acceleration is measured is between around 200ms and 800ms, and preferably around 400ms.
Dieckmann as modified does not appear to specifically disclose a time period for the measurement of longitudinal acceleration. 
Wulf teaches various time periods for the first, actuating time period in Column 14 Lines 15 – 36, including 0.32 seconds, or 320 ms, which falls within the specified range. As Dieckmann discloses measuring acceleration over the period of actuation or nonactuation, the duration taught in Wulf would also be the duration of acceleration measurement. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieckmann (US 11,198,417 B2) further in light of Klein (US 5,681,992 A) and further in light of Fiedler (US 7,522,985 B2).
Regarding Claim 10: 
A method of adjusting test braking pulses during stability control of a vehicle according to claim 4 wherein the step of determining the second longitudinal acceleration includes applying a filter to the measurement taken over the second predetermined time period.
Dieckmann as modified does not disclose a filter to the acceleration measurement taken over the second predetermined time period.
Fiedler teaches in Column 7 Lines 17 – 40 a filter device connected to the acceleration determining device, in order to filter the measurements taken before sending them to the monitoring device. 
It is old and well understood in the art of vehicle controls that data filtering is a crucial aspect to proper collection of data in order to remove high or low frequency influences, depending on the filter used. As Column 14 Lines 44-61 of Dieckmann discloses a lateral acceleration sensor determining the change in speed of the vehicle, and Fiedler teaches in Column 7 Lines 17 – 40 a filter device attached to the acceleration sensor for the purposes of filtering out high frequency vibrations caused by the vehicle body in motion as an example. It would therefore be obvious to one of ordinary skill in the art at the time of filing of the instant application to apply filtering to the acceleration sensor measurement as taught in Fiedler to reduce inaccuracy in the measurement readings. 

Claim(s) 16 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieckmann (US 11,198,417 B2) as modified by Klein (US 5,681,992 A) and further in light of Risse (US 9,969,370 B2).
Regarding Claim 16:
A method of stability control of a vehicle including using the method of claim 1 and further including the steps of: 
Dieckmann as modified above discloses the method of stability control as laid out in the rejection of Claim 1, but does not appear to specifically disclose: 
measuring a lateral acceleration of the vehicle to determine a side of the vehicle on the inside of a turn, 
Risse teaches in Column 4 Line 53 – Column 5 Line 8 measuring lateral acceleration values to determine if a left or right turn is occurring, which would indicate the side of the vehicle on the inside of the turn. 
applying the first test braking pulse to a wheel on the inside of the vehicle, measuring the rotational speed of the wheel during the test braking pulse, 
Risse teaches in Column 3 Lines 15 – 21 applying a low braking force to at least one wheel on the inside of the turn, and the wheel revolution behavior is observed during said brake pulse. 
calculating a change in rotational speed of the wheel during the test braking pulse, 
Risse teaches in Column 2 Lines 52 – 55 generating a defined change in rotational speed of the vehicle wheels during the test braking operation. 
and performing a stability control intervention if the change in rotational speed of the wheel is above a predetermined threshold.
Risse teaches in Column 3 Lines 21 – 33 detecting if traction is below a specified threshold, (which is determined if wheel rotation reacts more to brake pressure as taught in Column 2 Lines 55 – 59) and carrying out a control intervention to reduce speed if required. 
It is old and well understood in the art of vehicle controls that different road configurations will require different interventions by a vehicle in order to maintain stability. Dieckmann discloses applying test pulses and measuring the overall lateral acceleration of the vehicle (Column 14 Lines 44-61) however if a vehicle is travelling in a curve or other environment where unequal responses may occur between sides of a vehicle. Risse teaches determining if such a situation is occurring by measuring the response of wheels to brake pulses applied to each side of the vehicle (Column 2 Lines 52 – 55) and responding accordingly to maintain stability (Column 3 Lines 21 – 33). It would therefore have been obvious to one of ordinary skill in the art at the time of filing of the instant application to combine the teachings of Risse with the disclosure of Dieckmann to account for stability control when there is an uneven acceleration between wheels on different sides of a vehicle occurring in response to brake pulse tests during turns and the like. 

Regarding Claim 18:
A method of stability control of a vehicle according to claim 16 wherein the method of adjusting the test braking pulses is implemented concurrently with the step of applying the test braking pulse to the wheel of the vehicle.
Dieckmann as modified does not appear to specifically disclose adjusting test braking pulses concurrently with applying braking pulses. 
Klein teaches in Column 9 Lines 12 – 21 increasing brake pressure applied and repeating the braking test measurement until the desired change in longitudinal acceleration is achieved concurrently with applying the test pulse. This is further taught in Column 9 Lines 22 – 53 and in Figure 3, below. 

    PNG
    media_image3.png
    660
    418
    media_image3.png
    Greyscale


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieckmann (US 11,198,417 B2) as modified by Klein (US 5,681,992 A) and further in light of Harrison (US 2014/0358395).
Regarding Claim 17:
A method of stability control of a vehicle using the method of claim 1 and further including the steps of: 
Dieckmann as modified discloses the method of Claim 1 as laid out above, but does not appear to specifically disclose: 
applying the first test braking pulse to a wheel on a first side of the vehicle and a second test braking pulse to a wheel on a second, opposite, side of the vehicle, 
Harrison, in a similar field of endeavor, teaches in Paragraph 0007 applying a first test braking pulse to one side of a vehicle and a second test braking pulse to the other side of the vehicle. 
measuring a change in the rotational speed of both wheels during the test braking pulse, 
Paragraph 0008 of Harrison teaches measuring the rotational speed of each wheel during the test braking pulse, and Paragraph 0009 teaches calculating the change in wheel speed. 
calculating the difference between the change in rotational speed of the wheel on the first side and the change in rotational speed of the wheel on the second side of the vehicle, 
Paragraph 0010 of Harrison teaches calculating the difference between a change in speed between the first side of the vehicle and the second side of the vehicle. 
and performing a stability control intervention if the difference is above a predetermined threshold.
Paragraph 0011 of Harrison teaches carrying out a stability control intervention if the difference between a change in speed between the first side of the vehicle and the other exceed a specific threshold. 
Examiner additionally notes that while reference to the disclosure of Harrison has been provided in the rejection of each relevant portion of the above claim, each relevant portion of the claim is also closely paralleled in Claim 10 of Harrison. 
It is old and well understood in the art of vehicle controls that aspects involving vehicle instability can affect one side of the vehicle but not the other, including environmental and road conditions. While Dieckmann discloses applying a test pulse and measuring the overall acceleration of the vehicle as a result as set forth above, it would be obvious to one of ordinary skill in the art at the time of filing of the instant application to additionally measure if there is a differential in response between one side of the vehicle and the other, as taught in Harrison and adjust the control of the vehicle accordingly, and therefore combine the teachings of Harrison with the disclosure of Dieckmann. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN CARDIMINO whose telephone number is (571)272-2759. The examiner can normally be reached M-Th 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CARDIMINO/Examiner, Art Unit 3661              

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661